Citation Nr: 0616080	
Decision Date: 06/02/06    Archive Date: 06/13/06	

DOCKET NO.  04-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the RO 
that the appellant had no recognized service, and that he was 
not eligible for VA benefits.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The US Service Department at the National Personnel 
Records Center (NPRC) has certified that the appellant in 
this case had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101, 107, 1313, 1542, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.5, 3.6, 3.40, 3.41, 
3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The sole question presented in this appeal is whether the 
appellant has qualifying service sufficient to render him 
eligible for VA benefits.  The appellant was provided 
specific notice with respect to the evidence requirements in 
May 2004, July 2004, October 2004, November 2004, January 
2005 and February 2005.  On each of these occasions, the 
veteran was informed of the evidence necessary to 
substantiate his claim.  He was offered assistance in 
obtaining any evidence he might reasonably identify.  He was 
provided the laws and regulations governing the adjudication 
of his claim and of the types of evidence necessary to 
substantiate his claim in the July 2004 statement of the 
case.  The appellant has been specifically advised that 
documentary evidence provided by agencies of the Philippine 
Government do not satisfy the requirements of the governing 
laws and regulations.  He has repeatedly been informed that 
the US Service Department is the sole arbiter of qualifying 
service for Philippine veterans.  All known available 
evidence has been collected for review and the appellant does 
not argue that there remains any outstanding evidence which 
has not been collected for review.  The Board finds that VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the appellant may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of evidence of qualifying service for VA 
benefits, any failure to provide such notice must be harmless 
error.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before 
July 1, 1946, in the Organized Military Forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President, dated 
July 26, 1941, including, among such military forces, 
organized guerilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from active duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1)  The evidence is a document issued by the US Service 
Department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA, the document is genuine, and the information 
contained therein is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerilla.  The US Court of Appeals for 
Veterans Claims has held that "VA is prohibited from finding, 
on any basis other than a U. S. Service Department document, 
which VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U. S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In addition, "service 
department findings are binding on the VA for purposes of 
establishing service in the U. S. Armed Forces."  Id.; 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis:  The appellant filed his initial claim with VA for 
pension or compensation in 2000, well over 50 years after he 
purports to have been separated from active military service.  
In support of his claim for VA benefits, and in an attempt to 
establish recognized military service, the appellant 
submitted a series of documents.  He has submitted multiple 
copies of an Affidavit for Philippine Army Personnel, created 
in June 1976, which purports to demonstrate induction into 
the USAFFE in November 1941 with eventual separation in April 
1945.  The veteran also submitted a document, created in 
September 2000 by the General Headquarters of the Armed 
Forces of the Philippines, Office of Adjutant General, which 
purports to show that the veteran was inducted into service 
in November 1941 with eventual separation in December 1947.  
This document facially notes that the sole purpose for its 
creation was "USVA" (United States Veterans Administration).  
Other documents submitted included one from the Philippine 
Department of National Defense showing in 1987 that the 
appellant was certified as a World War II veteran who was 
eligible for treatment at a State hospital.  The appellant 
has also submitted multiple written statements attesting to 
his belief that he has qualifying military service.

In January 2001, the RO submitted a request to the US Service 
Department at NPRC with the correct personal identifiers for 
the veteran, including a birth date of 3 March 1919.  NPRC 
subsequently responded that a search of the official data 
base revealed that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
A subsequent request by the RO to the Service Department at 
NPRC was forwarded in August 2004; this time listing the 
appellant's alternatively reported birth date of 12 February 
1921.  All other personal identifiers were identical to those 
in the initial request.  In September 2004, NPRC again 
responded that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
pertinent information to dispute the service department 
findings, the appellant may not be recognized as a veteran 
for VA benefit purposes.  The US Service Department has twice 
certified, with different birth dates, that the appellant had 
no recognized service with the Philippine Commonwealth Army 
or recognized guerillas in the service of the United States 
Armed Forces.  The appellant's documentary evidence, 
originating from Philippine Government agencies, do not 
satisfy the requirements of establishing requisite military 
service to be recognized as a "veteran" for VA benefits.  The 
findings of the US Service Department verifying an 
individual's service are binding on VA for purposes of 
establishing service in the U. S. Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on these 
facts, the appellant does not have the requisite service to 
qualify him for VA benefits.  There is no legal basis for 
allowing any of his subordinate claims for VA benefits.


ORDER

Basic eligibility for VA benefits is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


